ORDER
PER CURIAM.
Donald G. Thorbes was charged in the Circuit Court of Jackson County with one count of robbery in the second degree. A jury convicted Thorbes and his conviction was affirmed in State v. Thorbes, 331 S.W.3d 368, 369 (Mo.App. W.D.2011). Thorbes now appeals the denial of his Rule 29.15 motion, following an evidentiary hearing, in which he alleged that he was denied effective assistance of counsel at trial. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.